Robinson, Ch. J.
(dissenting). The charge against defendant is that in November, 1918, in Billings county, he stole five cows, each of the value of $20, the property of Edward Jossucks. The defense was that he had honestly purchased the stolen cows; but it was an obvious sham. He resorted to all devices for delaying the trial, took changes of venue, hired a lawyer in the legislature when in special session. Yet, in June, 1920, he was convicted and sentenced to five years. lie appealed to the pardon board and then to this court, and is given a now trial, which may be as good as a pardon, because witnesses die, forget, and migrate to distant lands the same as birds of passage. Without a word concerning the merits of the case, a new trial is given on the ground that the court erred by refusing to instruct the jury that if defendant came innocently into possession of the property, converted the same to his own use, it is not larceny. Now the point I wish to make is that the defense of an innocent possession or an honest purchase is a mere sham. The evidence shows beyond dispute that the defendant contracted with the two actual stealers to pay them $20 a head for all the unbranded calves they could bring to him. When they concluded the contract it was late in the evening. The darkness was falling, and they at once set out on horses for Edward Jossucks’ place and took from him six calves, one branded, and five unbranded, and during the night drove them into the enclosure of defendant as per his instructions. Then they rode home while it was still night and sent a note to defendant that they had put the six calves in his enclosure. He promptly went, saw the calves, saw that one was branded, refused to pay for it, but paid the stealers $100. Each of the two actual stealers testified positively, circumstantially, and convincingly to the contract with defendant and to all the details of the stealing. The defendant knew well that the stealers did not own the calves or claim to own them. He paid them and asked them no questions, not a word as to how they *534came by tbc calves. Then there was plenty of other convincing evidence besides that of the mother cows and the ox which came with them. The mother cows refused to be separated from their calves and followed after them or with them, and when the calves were put into defendant’s enclosure the cows remained on the outside, each bellowing and plainly showing that its calf had been stolen. The cows were the best witnesses, and they were not accomplices. When defendant received the note he went immediately, saw the calves, saw the cows, know well that the bunch had been taken from someone in the vicinity. Yet he did not use the ’phone, the automobile, or any 'means to ascertain the owner of the animals. TI.e drove the cows toward their home, perhaps a mile or two; but the cows came back to the calves, and the next day he and his wife got on their saddle horses and drove the cows and the ox a distance of several miles from his home, and that was the last of them. Doubtless they fell into the hands of some good cattle rustler. On the whole record it clearly appears that the defense of an honest purchase or an honest possession is an obvious sham. From the beginning to the end, from the time defendant set eyes on the calves and the cows, his every act, both in court and out of court, has been that of a guilty person. In a case of this kind a new trial is a serious matter. It is sure to malee the people a great amount of cost. It is sure to delay, if not to defeat, justice. Hence it should not- be allowed where there is no reasonable doubt concerning the guilt of the accused. And the judges, as well as the jury, are supposed to be fairly competent to read the record and to judge of what is or is not • a reasonable doubt. A new trial, regardless of the guilt or the innocence of the accused, may well defeat justice. It may well bring into ■contempt the administration of the law. While in such a case the theory of a new trial may be very nice and in accordance with old ■time reasoning, in practice it is dead wrong and contrary to common sense.